Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on April 07, 2020.  The Examiner acknowledges the following:
3.	 Preliminary amendment was filed on 04/07/2020 as for correcting multiple claim dependency and a few corrections for some of the claim language. 
4.	Claims 3, 4, 7, 9, 10, 12, 13 and 14 were further amended.
5.	Amendment to the Abstract was done on 04/07/2020 to remove the circuit elements numbers data.
6.	The drawings filed on 04/07/2020 are accepted by the Examiner.
7.	 Current claims 1 – 15 are pending and they are being considered for examination.


Information Disclosure Statement
8.	The two IDS documents filed on 06/16/2020 and 12/28/2020 are acknowledged.

Priority
9.	 Priority data is based on a PCT application PCT/JP2018/037089 filed on 10/03/2018 with is based on two Japanese applications JP2017-0197591 and JP2017/197592 and both claim priority date 10/11/2017. Certified copies were filed to the office on 04/17/2020.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding Claim 7:
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was/was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 7 recites: “A pixel circuit comprising a differential amplifier, … wherein the differential amplifier comprises: an input differential pair including a first MOS transistor and a second MOS transistor of a first conductivity type, sources of the first MOS transistor and the second MOS transistor being connected to a common node, a gate of the first MOS transistor being connected to the first input terminal, and a gate of the second MOS transistor being connected to the second input terminal; a current mirror pair including a third MOS transistor and a fourth MOS transistor of a second conductivity type, a first reference voltage being input to sources of the third MOS ACTIVE. 122337727.01ATTORNEY DOCKET NO.: 046884-6946-00-US-600820 Application No.: New Page 5 transistor and the fourth MOS transistor, a drain of the third MOS transistor being connected to a drain of the first MOS transistor, a drain of the fourth MOS transistor being connected to a drain of the second MOS transistor and the output terminal, and gates of the third MOS transistor and the fourth MOS transistor being connected to the drain of the third MOS transistor; and a constant current source including a fifth MOS transistor of the first conductivity type, a second reference voltage being input to a source of the fifth MOS transistor, a drain of the fifth MOS transistor being connected to the common node, and a third reference voltage being input to a gate of the fifth MOS transistor, and wherein a threshold voltage of each of the first MOS transistor and the second MOS transistor is higher than a threshold voltage of another MOS transistor of the first conductivity type other than the fifth MOS transistor included in the pixel circuit.”
According to the claim 7 disclosure there are a first, a second and the fifth MOS transistor which have the first type of conductivity and which is of n-type or NMOS. The 
The publication of the instant application US 2020/0280694 A1 0f 09/03/2020 includes Fig 5 (See [0033; 0034]) that shows the differential amplifier 51 with first and second NMOS transistors 71 and 72 (1st conductivity type), 3rd and 4th PMOS 73 and 74 (2nd conductivity type) and 5th MOS of 1st conductivity type which is a NMOS. Fig 4 shows the pixel circuit with the differential amplifier 51 of Fig 5 which is inside of the CTIA circuit  50 that includes capacitive element 52 and a reset switch 53 and the output of the CTIA 50 goes to a PMOS transistor 54 that does the sampling and only after that the signal goes to a node and it is split between the capacitive element 55 a 6th NMOS transistor  which is connected to the power line Vdd and the signal is then sent to a 7thNMOS transistor that outputs a video signal. 
Based on the claims disclosure, only the differential amplifier of Fig 5 is disclosed in claim 1 and claim 7; however the disclosure of claim 7 only includes the portion of Fig 4 with the differential amplifier 51 and the CTIA circuit 50 and ends there since there is no limitations in the claim to account for the rest of the pixel circuit of Fig 4.
Therefore, claim 7 is rejected under 35 U.S.C. 1129(a) as lacking the invention itself as the inventor is not clear about what he/she intends to claim/disclose as his/her th MOS of the first-type of conductivity that would result in lack of antecedent of the claimed element and it does not a user to make use of it.
Therefore, claim 1 is rejected under 35 U.S.C. 112(a) for missing essential elements as the 6th and 7th NMOS as described in the application disclosure that would make the invention viable to one with ordinary skill in the art to make use of it.

Regarding Claims 8 – 15:
	Claims 8 – 15 depend directly or indirectly to claim 7 and they require all the elements of claim 7, which as discussed above, are essential for the invention to be performed. Therefore, claims 8 – 15 are rejected under the same rationale as claim 7 rejection under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding Claim 7:
	Claim 7 rejected under 35 U.S.C. 112(b), second paragraph because, it recites elements which, in principle, does not exist in the claim disclosure and lack antecedent as for “other that the fifth MOS transistor included in the pixel circuit”. As discussed for 
Regarding Claims 8 – 15:
	Claims 8 – 15 depend directly or indirectly to claim 7 and they require all the elements of claim 7, which as discussed above, lack antecedent basis for the invention to be performed. Therefore, claims 8 – 15 are rejected under the same rationale as claim 7 rejection under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “Yukihisa Orisaka et al., US 5,440,272 A, hereinafter Orisaka” in view of all his embodiments”. 


	Orisaka discloses a differential amplifier including a noninverting input transistor including a gate for receiving a first input signal an inverting input transistor including a gate for receiving a second input signal. The difference between the first and the second signal in then amplified. 
Note: Fig 1 and Fig 7 of Orisaka both reads on the limitations of claim 1. On col. 3, lines 35 – 45, Orisaka writes that the same elements are in both drawings and are named in the same manner.
As for claim 1, Orisaka teaches,
A differential amplifier (Fig 1, first input Vin+ , second input Vin- and output terminal Vout. See col. 3, line 50 to line 57) including a first input terminal, a second input terminal, and an output terminal, the differential amplifier comprising: 
an input differential pair including (Fig 1 pair including MOS transistors N1 and N2. See col. 3, lines 46 - 49) a first MOS transistor  (transistor N1 ) and a second MOS transistor (transistor N2 ) of a first conductivity type (N-channel MOSFET or NMOS type. See col. 3, lines 46 - 49), sources of the first MOS transistor and the second MOS transistor being connected to a common node (Fig 1, both transistor are connected to the common node at bottom of the current mirror), a gate of the first MOS transistor being connected to the first input terminal (Fig 1, as shown in the drawing, the gate of transistor N1 is connected to the first input terminal Vin+ See col. 3, lines 50 – 57) , and a gate of the second MOS transistor being connected to the second input terminal (Fig 1, the gate of transistor N1 is connected to the first input terminal Vin- See col. 3, lines 50 – 57); 
a current mirror pair (Fig 1, current mirror formed with transistors MOS transistors P4 and P5. See col. 4, 35 – 38) including a third MOS transistor (transistor P4 ) and a fourth MOS transistor (transistor P5 )  of a second conductivity type (P-channel or PMOS type. See col. 3, lines 46 - 49), a first reference voltage (Fig 1, as shown in the drawing, reference voltage VDD is inputted on both PMOS transistors. See col. 4, line 58 to col. 5, line 2) being input to sources of the third MOS transistor and the fourth MOS transistor, a drain of the third MOS transistor being connected to a drain of the first MOS transistor (Fig 1, drain of transistor N1 is connected to the drain of transistor P4), a drain of the fourth MOS transistor being connected to a drain of the second MOS transistor and the output terminal (Fig 1, the drain of transistor P4 is connected to the drain of second transistor N2 and the output terminal Vout), and gates of the third MOS transistor and the fourth MOS transistor being connected to the drain of the third MOS transistor (Fig 1, P4 and P5 are connected to N1 as shown in the drawing); and
a constant current source (Fig 1, a circuit for supplying bias voltage Vb supplied to the gate of N3 for obtaining constant current thorough a bias voltage switching circuit, thereby forming a constant current circuit. See col. 4, lines 1 - 7) including a fifth MOS transistor (transistor N3 ) of the first conductivity type (N-channel or NMOS type. See col. 3, lines 46 - 49), a second reference voltage (Fig 1, second reference voltage or bias voltage Vb for obtaining constant current through the bias voltage. See col. 4, lines 1 - 7) being input to a source of the fifth MOS transistor, a drain of the fifth MOS transistor being connected to the common node (Fig 1, as shown in the drawing, the drain of transistor N3 is connected to the common node located below the current mirror 1 and N2) , and a third reference voltage being input to a gate of the fifth MOS transistor (Fig 1, a circuit for supplying bias voltage Vb or third reference voltage is supplied to the gate of N3 . See col. 4, lines 1 – 7), wherein 
a threshold voltage of each of the first MOS transistor and the second MOS transistor is higher than a threshold voltage of the fifth MOS transistor (Fig 1 and Fig 7 show that transistor N3 is connected to the ground of the power supply GND which corresponds to its voltage to be lowered to 0 zero Volts then when compared to Vin applied to transistors N1 and N2. On the other hand, as shown in Fig 9 the Vin starts at a certain value as shown in the drawing, wherein the threshold of the input voltage is different from zero. In order to get some output signal Vout, the voltage Vin applied to the first and second MOS transistors N1 and N2 cannot be lower than the threshold voltage of the N1 and N2 transistors which are made to be enhanced NMOS or both would not be activated resulting in the output voltage Vout to be zero. Additionally, Orisaka teaches that even if the voltages Vin+ and Vin- are at a threshold voltage of the enhancement-type MOSFET or lower, the depletion-type transistors N1 and N2 are turned active and amplification can be performed; therefore, the lowest level of the amplitude of the output voltage Vout is lowered, thereby extending the dynamic range (See col. 4, lines 51 – 57). 
Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Orisaka, at the time of invention as to obtain predictable results, by utilizing a differential amplifier as taught by Orisaka as to obtain an amplified signal by using one inverting MOSFET transistor and one noninverting MOSFET transistor which are depletion type MOSFET that allows the differential amplifier to operate in a wider dynamic range (See Orisaka, col. 2, lines 53 – 64).

Claims 4 – 5, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Yukihisa Orisaka et al., US 5,440,272 A, hereinafter Orisaka” in view of “Yoshio Tsuruta et al., US 5,233,180 A, hereinafter Tsuruta”

Regarding Claims 4 and 5:
	The rejection of claim 1 is incorporated herein. Orisaka teaches claim 1 limitations but it is silent about claim 4 limitations, which in the same field of endeavor is taught by Tsuruta. Tsuruta teaches “A pixel circuit (Fig 1 corresponds to a CMOS pixel circuit light sensor device, wherein each pixel includes a photodiode 1.1, 1.2, 1.3, etc. See col. 5, lines 50 - 62) comprising an integration capacitive element (Fig 1, integration capacitance 31, 3.2, 3.3, etc. is located between the second input terminal and the output terminal of each operational/differential amplifier 2.1, 2.2, 2.3, etc. of the pixel circuit (See col. 5, lines 50 - 62. Fig 5 shows the structure of the operational amplifier used in Fig 1. Fig 5 differential/operational amplifier includes two PMOS transistor 510 and 511; two NOMS transistors 512 and 513 and the NMOS transistor 514 (See col. 11, lines 10 – 25) which is exactly the same one of Orisaka art used for claim 1) provided between the second input terminal and the output terminal of the differential amplifier and configured to accumulate charges according to a signal input to the second input terminal, wherein a signal having a value according to an amount of accumulated charges in the integration capacitive element is output from the output terminal of the differential amplifier” (Tsuruta discloses that the photodiodes generate charges according to the light intensity (or amount) and it is fed to the input side of the of the .
	As for claim 5 limitations, Tsuruta teaches the pixel circuit of claim 4 (See Fig 1, col. 5, lines 50 – 62); the photodiode (See Fig 1, photodiode 1.1; col. 5, line 54) wherein the pixel circuit inputs a signal output according to light reception from the photodiode to second input terminal of differential amplifier, and outputs an output signal having a value according to the amount of the received light from the output terminal of the differential amplifier” (Tsuruta discloses that the photodiodes generate charges according to the light intensity (or amount) and it is fed to the input side of the of the differential amplifier and the signal outputted by the amplifier as potential signal Vout is understood as  the signal being outputted in response to the light intensity received by the photodiode(s). See col. 3, lines 24 - 40.
Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Orisaka with the pixel circuit of Tsuruta, at the time of invention as to obtain predictable results, by utilizing a differential amplifier as taught by Orisaka and Tsuruta as to obtain an amplified signal by using one inverting MOSFET transistor and one noninverting MOSFET transistor which are depletion type MOSFET that allows the differential amplifier to operate in a wider dynamic range (See Orisaka, col. 2, lines 53 – 64) and by modifying it with the pixel circuit of Tsuruta that as to include an integration capacitance as Tsuruta which would result in the integration of the signals outputted by the photodiodes and it allows for the construction of light sensor devices such as a facsimile machine or a camera to produce images (See Tsuruta col. 3, lines 58 – 65).


	The rejection of claims 1 and 4 is incorporated herein. The rejection of claim 7 under 35 U.S.C. 112(a) and 112(b) is taking into consideration as well. Claim 7 is the combination of claim 1 and claim 4. As for claim 7 Tsuruta teaches,
A pixel circuit (Tsuruta, Fig 1 corresponds to a CMOS pixel circuit light sensor device, wherein each pixel includes a photodiode 1.1, 1.2, 1.3, etc. See col. 5, lines 50 - 62) comprising a differential amplifier    (Fig 1, operational/differential amplifier 2.1 (See col. 5, lines 54 – 55). Fig 5 shows the structure of the operational amplifier used in Fig 1. Fig 5 differential/operational amplifier includes two PMOS transistor 510 and 511; two NOMS transistors 512 and 513 and the NMOS transistor 514 (See col. 11, lines 10 – 25) which is exactly the same one of Orisaka art used for claim 1 and also discussed below) including a first input terminal, a second input terminal, and an output terminal (Fig 1, amplifier 2.1 includes two input terminals; one for the signal outputted by the photodiode 1.1 and another for a reference signal Vref. See col. 5, lines 54 – 57); and an integration capacitive element (Fig 1, integration capacitance 31, 3.2, 3.3, etc. is located between the second input terminal and the output terminal of each operational/differential amplifier 2.1, 2.2, 2.3, etc. of the pixel circuit (See col. 5, lines 50 – 62) provided between the second input terminal and the output terminal of the differential amplifier and configured to accumulate charges according to a signal input to the second input terminal, the pixel circuit outputting a signal having a value according to an amount of accumulated charges in the integration capacitive element from the output terminal of the differential amplifier (Tsuruta discloses that the photodiodes generate charges according to the light intensity (or amount) and it is fed , 
Even though, Tsuruta teaches a differential amplifier as seen in Fig 5 (See col. 11. Lines 10 – 25), Orisaka gives a better description of it as discussed below. Orisaka teaches,
wherein the differential amplifier (Fig 1, first input Vin+ , second input Vin- and output terminal Vout. See col. 3, line 50 to line 57) comprises: an input differential pair (Fig 1 pair including MOS transistors N1 and N2. See col. 3, lines 46 - 49) including a first MOS transistor (transistor N1 ) and a second MOS transistor (transistor N2 ) of a first conductivity type (N-channel MOSFET or NMOS type. See col. 3, lines 46 - 49), sources of the first MOS transistor and the second MOS transistor being connected to a common node (Fig 1, both transistor are connected to the common node at bottom of the current mirror), a gate of the first MOS transistor being connected to the first input terminal (Fig 1, as shown in the drawing, the gate of transistor N1 is connected to the first input terminal Vin+ See col. 3, lines 50 – 57), and a gate of the second MOS transistor being connected to the second input terminal (Fig 1, the gate of transistor N1 is connected to the first input terminal Vin- See col. 3, lines 50 – 57); 
a current mirror pair (Fig 1, current mirror formed with transistors MOS transistors P4 and P5. See col. 4, 35 – 38) including a third MOS transistor (transistor P4 ) and a fourth MOS transistor  (transistor P5 )  of a second conductivity type (P-channel or PMOS type. See col. 3, lines 46 - 49), a first reference voltage (Fig 1, as shown in the drawing, reference voltage VDD is inputted on both PMOS transistors. See col. 4, line 58 to col. 5, line 2)  being input to sources of the third MOS ACTIVE. 122337727.01ATTORNEY DOCKET NO.: 046884-6946-00-US-600820 Application No.: New Page 5 transistor and the fourth MOS transistor, a drain of the third MOS transistor being connected to a drain of the first MOS transistor (Fig 1, drain of transistor N1 is connected to the drain of transistor P4), a drain of the fourth MOS transistor being connected to a drain of the second MOS transistor and the output terminal (Fig 1, the drain of transistor P4 is connected to the drain of second transistor N2 and the output terminal Vout), and gates of the third MOS transistor and the fourth MOS transistor being connected to the drain of the third MOS transistor (Fig 1, P4 and P5 are connected to N1 as shown in the drawing); and
a constant current source (Fig 1, a circuit for supplying bias voltage Vb supplied to the gate of N3 for obtaining constant current thorough a bias voltage switching circuit, thereby forming a constant current circuit. See col. 4, lines 1 - 7) including a fifth MOS transistor (transistor N3 ) of the first conductivity type (N-channel or NMOS type. See col. 3, lines 46 - 49), a second reference voltage (Fig 1, second reference voltage or bias voltage Vb for obtaining constant current through the bias voltage. See col. 4, lines 1 - 7) being input to a source of the fifth MOS transistor, a drain of the fifth MOS transistor being connected to the common node (Fig 1, as shown in the drawing, the drain of transistor N3 is connected to the common node located below the current mirror including transistors N1 and N2), and a third reference voltage being input to a gate of the fifth MOS transistor (Fig 1, a circuit for supplying bias voltage Vb or third reference voltage is supplied to the gate of N3 . See col. 4, lines 1 – 7), and 
wherein a threshold voltage of each of the first MOS transistor and the second MOS transistor is higher than a threshold voltage of another MOS transistor of the first conductivity type other than the fifth MOS transistor included in the pixel circuit (Fig 1 and Fig 7 show that transistor N3 is connected to the ground of the power supply GND which corresponds to its voltage to be lowered to 0 zero Volts then when compared to Vin applied to transistors N1 and N2. On the other hand, as shown in Fig 9 the Vin starts at a certain value as shown in the drawing, wherein the threshold of the input voltage is different from zero. In order to get some output signal Vout, the voltage Vin applied to the first and second MOS transistors N1 and N2 cannot be lower than the threshold voltage of the N1 and N2 transistors which are made to be enhanced NMOS or both would not be activated resulting in the output voltage Vout to be zero. Additionally, Orisaka teaches that even if the voltages Vin+ and Vin- are at a threshold voltage of the enhancement-type MOSFET or lower, the depletion-type transistors N1 and N2 are turned active and amplification can be performed; therefore, the lowest level of the amplitude of the output voltage Vout is lowered, thereby extending the dynamic range (See col. 4, lines 51 – 57).
Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Tsuruta with the pixel circuit of Orisaka, at the time of invention as to obtain predictable results, by utilizing the pixel circuit of Tsuruta with a differential amplifier as taught by Orisaka and by modifying the pixel circuit of Tsuruta that includes an integration capacitance as Tsuruta which would result in the integration of the signals outputted by the photodiodes and it allows for the construction of light sensor devices such as a facsimile machine or a camera to produce images (See Tsuruta col. 3, lines 58 – 65) with the differential amplifier of Orisaka as to obtain an amplified signal by using one inverting MOSFET transistor and one noninverting MOSFET transistor which are 

Regarding Claim 14:
The rejection of claims 1, 4, 5 and 7 is incorporated herein. Claim 14 has similar limitations as claim 5 but as applied to claim 7 instead. Therefore, claim 14 is rejected under the same rationale as claim 5.

Allowable Subject Matter
13.	Claims 2, 3 6, 8 – 13 and 15 are object as being dependent directly or indirectly to a base rejected claim. However, they would be allowed if amended into independent form including all the limitations form the claims, which they depend from.

Conclusion
14. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
1. K. Tanaka, US 2013/0300907 A1 – it teaches an image data processing circuit comprising: a plurality of analog-to-digital converters, each respectively configured to convert an analog signal to a digital signal, each of the plurality of analog-to-digital converters including; a comparator unit configured to compare the analog signal with a reference voltage to output a determination signal; a storing unit configured to store a digital signal corresponding to the analog signal based on the determination signal; wherein an initializing switch sets an initial operating point before analog-to-digital 
2. F. Suzuki et al., US 2012/0019697 A1 – it teaches a solid-state imaging device comprising: a pixel section in which a plurality of pixels performing photoelectric conversion are arranged in a matrix shape; and a pixel signal reading section that has an AD conversion section which reads pixel signals through a plurality of pixel units from the pixel section and performs analog digital (AD) conversion, wherein the pixel signal reading section includes a plurality of comparators each of which compares a reference signal, which is a ramp wave, with read analog signal potentials of pixels in a corresponding column, a plurality of counter latches each of which is disposed to correspond to each of the plurality of comparators, is able to count a comparison time of the corresponding comparator, stops the count when an output of the corresponding comparator is inverted, and retains a corresponding count value, and an adjustment section that performs offset adjustment on the reference signal for each row on which the AD conversion is performed. It also includes a column amplifier with a current mirror.
3. H. Sumi et al., US 2011/0025420 A1 – it teaches a semiconductor device comprising: a signal obtaining unit including unit elements arranged in rows and columns, the unit elements each including a charge generator for generating signal charges corresponding to incident electromagnetic waves and a signal generator for generating a signal 
4. T. Kobuse, US 2020/0336683 A1 – it teaches an image pickup apparatus having a plurality of photoelectric converters comprising: at least one processor and at least one memory functioning as: an amplifier configured to output, for each gain, a signal obtained by amplifying a signal based on an output from the photoelectric converters corresponding to one exposure with a plurality of gains including a first gain and a second gain that is smaller than the first gain; and a controller configured to control the gains of the amplifier; and a generator configured to generate an image by processing a plurality of signals amplified by the amplifier and having different gains, wherein the controller performs control so as to change a value of the second gain and not to change a value of the first gain if the amplifier changes a plurality of gains used for amplification in different exposures.


Contact
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697